Name: Council Regulation (EC) No 1380/95 of 12 June 1995 amending Regulation (EEC) No 990/93 with a view to authorizing the export of certain goods to the Federal Republic of Yugoslavia (Serbia and Montenegro)
 Type: Regulation
 Subject Matter: transport policy;  natural environment;  international trade;  political geography;  building and public works;  trade
 Date Published: nan

 21 . 6 . 95 EN Official Journal of the European Communities No L 138/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC ) No 1380/95 of 12 June 1995 amending Regulation (EEC ) No 990/93 with a view to authorizing the export of certain goods to the Federal Republic of Yugoslavia ( Serbia and Montenegro ) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 228a thereof, Having regard to the common position of 12 June 1995 defined by the Council on the basis of Article J.2 of the Treaty on European Union, on the suspension of certain restrictions on trade with the Federal Republic of Yugoslavia (Serbia and Montenegro ) ('), Having regard to the proposal from the Commission, Whereas the United Nations Security Council decided in Resolution 992 ( 1995 ) that the importation into the Federal Republic of Yugoslavia ( Serbia and Montenegro ) of supplies essential to the repair of the locks on the right bank of the Danube might be approved in accordance with the procedures of the Committee established pursuant to Resolution 724 ( 1991 ) at a meeting or meetings of the Committee ; Whereas as a result the Community must amend its existing legislation accordingly, and in particular Council Regulation (EEC ) No 990/93 of 26 April 1993 concerning trade between the European Economic Community and the Federal Republic of Yugoslavia ( Serbia and Montenegro) ( 2 ); Whereas in order to enable Community economic operators to participate in preparation for the repair of the relevant locks , provision should be made for this Regulation to apply as from the day following the date of adoption of the said Resolution , HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC ) No 990/93 is hereby amended as follows : 1 . the following shall be added to Article 2 ( b ): 'nor to the supplies essential to the repair of the locks on the right bank of the Danube, where this is approved by the Committee under its procedures'; 2 . the following shall be added to Article 5 ( a ): ' and exports of supplies essential to the repair of the locks on the right bank of the Danube, in accordance with Article 2 ( b ) of this Regulation'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply as from 12 May 1995 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 12 June 1995 . For the Council The President H. de CHARETTE (') See page 2 of this Official Journal . &lt; 2 ) OJ No L 102 , 28 . 4 . 1993 , p. 14 .